DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021, 09/29/2020 and 06/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8, 10-12, 14, 16-19 and 21 of U.S. Patent No. 10,565,354 (hereinafter “PAT354”). 
Although the conflicting claims are not identical, the invention as claimed in the instant application is fully disclosed in the PAT354 and they are not patentably distinct from each other (see table below). 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

16/792,822
15/482,514
1. An apparatus comprising:





a circuitry to set a protection attribute for cache lines containing the data in the graphics cache, wherein the protection attribute is to set a value indicating the cache lines containing the data are protected; and


a cache coherency controller to generate a coherent read request to the graphics cache from a central processing unit (CPU);




wherein when a cache line identified in the coherent read request is protected, at least some of the data from the cache line identified in the coherent read request is withheld from being returned in a response.

encode/decode circuitry to decode protected audio and/or video content to generate decoded audio and/or video content;

first protection circuitry to set a protection attribute for each cache line containing the decoded audio and/or video content in the graphics cache, wherein the protection attribute is to set a value indicating the each cache line containing the decoded audio and/or video content is protected;
a cache coherency controller to generate a coherent read request to the graphics cache from a central processing unit (CPU);
second protection circuitry to read the protection attribute to determine whether a cache line identified in the coherent read request is protected, 
wherein when the cache line identified in the coherent read request is protected, the second protection circuitry is to refrain from including at least some of the data from the cache line identified in the coherent read request in a response.


then the second protection circuitry is to include the 


5. The graphics processing apparatus as in claim 1 wherein the second protection circuitry is to transmit all 0s, all 1s, or a predetermined bit pattern in place of the data from the cache line identified in the coherent read request when the protection attribute indicates that the cache line identified in the coherent read request is protected.
4. The apparatus of claim 1, wherein the circuitry to set the protection attribute is integrated with the graphics cache.
8. The graphics processing apparatus as in claim 1, wherein a circuitry within the graphics cache sets the protection attribute for the each cache line containing the decoded audio and/or video content.
5. The apparatus of claim 1, wherein the stored data is decoded audio and/or video content.
1. … containing the decoded audio and/or video content
6. The apparatus of claim 5, further comprising:
circuitry to decode audio and/or video content using protected key.
2. The graphics processing apparatus as in claim 1 wherein the encode/decode circuitry comprises digital rights management (DRM) circuitry/logic which uses a protected key to decrypt the protected audio and/or video content.
7. The apparatus of claim 1, wherein the cache coherency controller is integral to the CPU coupled to or formed on a common die with the GPU.
4. The graphics processing apparatus as in claim 1 wherein the cache coherency controller is integral to the CPU coupled to or formed on a common die with the GPU.
8. A method comprising:


storing data in a graphics cache of a graphics processing unit (GPU);

setting a protection attribute for cache lines containing the data in the graphics cache, wherein the protection attribute is to set a value indicating the cache lines containing the data are protected;
generating a coherent read request to the graphics cache by a cache coherency controller from a central processing unit (CPU); and
reading the protection attribute to determine whether a cache line identified in the coherent read request is protected, wherein when a cache line identified in the coherent read request is protected, at least some of the data from the cache line identified in the coherent read request is withheld from being returned in a response.



storing the decoded audio and/or video content in a graphics cache of a graphics processing unit (GPU);
setting a protection attribute for each cache line containing the decoded audio and/or video content in the graphics cache, wherein the wherein the protection attribute is to set a value indicating the each cache line containing the decoded audio and/or video content is protected;
generating a coherent read request to the graphics cache by a cache coherency controller from a central processing unit (CPU); and
reading the protection attribute to determine whether a cache line identified in the coherent read request is protected, wherein when the cache line identified in the coherent read request is protected, then refraining from including at least some of the data from the cache line identified in the coherent read request in a response.


12. The method as in claim 10 wherein when the cache line identified in the coherent read request is not protected, then including the data from the cache line identified in the coherent read request in the response.


14. The method as in claim 10 further comprising:
transmitting all 0s, all 1s, or a predetermined bit pattern in place of the data from the cache line identified in the coherent read request when the protection attribute indicates that the cache line identified in the coherent read request is protected.
11. The method of claim 8, wherein the stored data is decoded audio and/or video content.

10…. storing the decoded audio and/or video content
12. The method of claim 8, further comprising:
decoding audio and/or video content using protected key to generate the data stored in the graphics cache of the GPU.

11. The method as in claim 10 wherein decoding comprises using digital rights management (DRM) circuitry/logic with a protected key to decrypt the protected audio and/or video content.
13. The method of claim 12, wherein the operation of decoding the protected audio and/or video content is performed by a media engine of the GPU.

16. The method as in claim 10 wherein the operation of decoding protected audio and/or video content is performed by a media engine of the GPU.
14. A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform:


storing data in a graphics cache of a graphics processing unit (GPU);

setting a protection attribute for cache lines containing the data in the graphics cache, wherein the protection attribute is to set a value indicating the cache lines containing the data are protected;

generating a coherent read request to the graphics cache by a cache coherency controller from a central processing unit (CPU); and
reading the protection attribute to determine whether a cache line identified in the coherent read request is protected, wherein when a cache line identified in the coherent read request is protected, at least some of the data from the cache line identified in the coherent read request is withheld from being returned in a response.


decoding protected audio and/or video content to generate decoded audio and/or video content;

setting a protection attribute for each cache line containing the decoded audio and/or video content in the graphics cache, wherein the protection attribute is to set a value indicating the each cache line containing the decoded audio and/or video content is protected;
generating a coherent read request to the graphics cache by a cache coherency controller from a central processing unit (CPU); and
reading the protection attribute to determine whether a cache line identified in the coherent read request is protected, wherein when the cache line identified in the coherent read request is protected, then refraining from including at least some of the data from the cache line identified in the coherent read request in a response.


19. The non-transitory machine-readable medium as in claim 17 wherein when the cache line identified in the coherent read request is not protected, then including the data from the cache line identified in the coherent read request in the response.
16. The non-transitory machine-readable medium of claim 14, wherein all zeros, all ones, or a predetermined bit pattern is returned in place of 





17: … storing the decoded audio and/or video content
18. The non-transitory machine-readable medium of claim 14, wherein the machine is caused to further perform:
decoding audio and/or video content using protected key to generate the data stored in the graphics cache of the GPU.

18. The non-transitory machine-readable medium as in claim 17 wherein decoding comprises using digital rights management (DRM) circuitry/logic with a protected key to decrypt the protected audio and/or video content.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-5, 7-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Pub. No.: US 2014/0281319, hereinafter Gupta) in view of Lee et al. (Pub. No.: US 2014/0164714, hereinafter Lee).
Regarding claim 1: Gupta discloses An apparatus comprising:
a graphics cache of a graphics processing unit (GPU) to store data (Gupta - [0064]: all GPU accesses may be communicated to the memory via L2 memory cache, such that the L2 cache is integral to GPU support of maintaining the protected data);
a circuitry to set a protection attribute for cache lines containing the data in the graphics cache , wherein the protection attribute is to set a value indicating the cache lines containing the data are protected (Gupta - [0064]: a ‘protected’ state bit may be provided for each cache line); and
wherein when a cache line identified in the coherent read request is protected, at least some of the data from the cache line identified in the coherent read request is withheld from being returned in a response (Gupta - [0079]: If the memory controller determines that the read request is associated with a protected area of memory, the memory controller determines whether the requesting client is a trusted client. [0081]: If the memory controller determines that the client is not a trusted client, the read operation fails. See operation 512. In one embodiment, a read fail may return all zeros for the data. In another embodiment, a read fail may return all ones for the data. In another embodiment, a read fail may return irrelevant data).
However Gupta doesn’t explicitly teach, but Lee discloses: a cache coherency controller to generate a coherent read request to the graphics cache from a central processing unit (CPU) (Lee - [0026]: a request unit 220, an intervention unit 250, a response unit 280, and a memory interface unit 300. Request unit 220 includes input ports 202 adapted to receive, for example, read requests, write requests, write-back requests and any other cache memory related requests from cores 105 i. Request unit 220 serializes the requests it receives from cores 105 i and sends speculative coherent read requests);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gupta with Lee so that a cache coherency read 
Regarding claim 2: Gupta as modified discloses wherein when the cache line identified in the coherent read request is not protected, the data from the cache line identified in the coherent read request is returned in the response (Gupta - [0079]: If the memory controller determines that the read request is not associated with a protected area of memory, unprotected memory is accessed for the data, and a response is sent to the client (e.g. including the accessed unprotected data, etc.)).
Regarding claim 3: Gupta as modified discloses wherein all zeros, all ones, or a predetermined bit pattern is returned in place of the data from the cache line identified in the coherent read request in the response (Gupta - [0081]: If the memory controller determines that the client is not a trusted client, the read operation fails. See operation 512. In one embodiment, a read fail may return all zeros for the data. In another embodiment, a read fail may return all ones for the data. In another embodiment, a read fail may return irrelevant data).
Regarding claim 4: Gupta as modified discloses wherein the circuitry to set the protection attribute is integrated with the graphics cache (Gupta - [0088]: Each of the foregoing modules may even be situated on a single semiconductor platform to form a graphics processing unit (GPU). [0089]: In the present description, a single semiconductor platform may refer to a sole unitary semiconductor-based integrated circuit or chip).
Regarding claim 5: Gupta as modified discloses wherein the stored data is decoded audio and/or video content (Gupta - [0018]: the data may include video data (e.g. decoded video data, etc.)).
Regarding claim 7: Gupta as modified discloses wherein the circuitry to set the protection attribute is integrated with the graphics cache (Lee - [0004]: microprocessors with a multitude of cores that execute instructions in parallel have been developed. The cores may be integrated within the same semiconductor die, or may be formed on different semiconductor dies coupled to one another within a package, or a combination of the two. Each core typically includes its own level-1 cache and an optional level-2 cache).
Lee is combined with Gupta herein for similar obviousness reasons and motivation as stated for claim 1.
Regarding claims 8-11: Claims are directed to method claims and do not teach or further define over the limitations recited in claims 1-3 and 5. Therefore, claims are also rejected for similar reasons set forth in claims 1-3 and 5. 
Regarding claims 14-17: Claims are directed to method/computer readable medium claims and do not teach or further define over the limitations recited in claims 1-3 and 5. Therefore, claims are also rejected for similar reasons set forth in claims 1-3 and 5. 

Claims 6, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Pub. No.: US 2014/0281319, hereinafter Gupta) in view of Lee et al. (Pub. No.: US 2014/0164714, hereinafter Lee) and Wu et al. (Pub. No.: US 2016/0070887, hereinafter Wu).
Regarding claims 6, 12 and 18: Gupta as modified doesn’t explicitly teach but Wu discloses further comprising: decoding audio and/or video content using protected key to generate the data stored in the graphics cache of the GPU (Wu - [0054]: Fig. 2, the DRM logic (250) determines one or more keys to be used for decryption and passes the key data (312) back to the untrusted layer as part of the opaque metadata (224), see also [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gupta and Lee with Wu so that the content is decrypted using a key. The modification would have allowed the system to secure the data.
Regarding claim 13: Gupta as modified doesn’t explicitly teach but Wu wherein the operation of decoding the protected audio and/or video content is performed by a media engine of the GPU (Wu - [0026]: The decoder logic (142) can be implemented by an integrated circuit (e.g., an ASIC such as an ASIC DSP, a GPU, or a PLD such as a FPGA), specially designed or configured to implement secure media decoding).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gupta and Lee with Wu so that the decoder logic is integrated with GPU. The modification would have allowed the system to increase security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Averill et al. (Patent No.: US 7,788,452) - Method and apparatus for tracking cached addresses for maintaining cache coherency in a computer system having multiple caches
Fu et al. (Patent No.: US 6,633,945) - Fully connected cache coherent multiprocessing systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437